Gray, C. J.
The attestation by the magistrate at the end of the record was a sufficient attestation of all the proceedings, including the complaint and warrant. Commonwealth v. Ford, 14 Gray, 399. Commonwealth v. Barry, 115 Mass. 146. The case is thus distinguished from Commonwealth v. Doty, 2 Met. 18, on which the defendants rely, in which there was no attestation of the record.
*419Taking the whole record together, the date of the warrant appears, by comparison with the date and jurat of the previous complaint to which it refers and on which it purports to have been issued, and with the succeeding statement in the record of the time when the defendants were brought in upon the warrant, to have been August 6, 1879. Donahoe v. Shed, 8 Met. 326. Neither the objection that the original warrant was without signature, nor the objection that the copy duly attested did not correspond with the original, was open after verdict. Commonwealth v. Hart, 123 Mass. 416. And it may be doubted whether, when the accused is before the court, any objection to the form of the warrant on which he has been brought in is open to him at any stage of the prosecution. 2 Hawk. c. 27, § 102. Stark. Crim. Pl. (2d ed.) 297. Ex parte Scott, 4 Man. & Ryl. 361; S. C. 9 B. & C. 446. Exceptions overruled.